Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Applicant removed the comma after the word “hold” as suggested by previous objection of Claim 3, however the amendment to claim 3 is non-compliant as it is not properly marked to indicate the removal of the comma according to the MPEP 714 (II)(C)(B)1. For the purposes of compact prosecution the submission has been entered.  This courtesy will not be administered again and in the future a notice of noncompliance will be sent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitation of Claim 7 of "the plurality of holes that are close to the perimeter of the main body of the organizer and around the writing pad are smaller in dimension compared to the holes in the rest of the main body of the organizer" fails to comply with the enablement requirement. It is unclear how the holes that are close to the perimeter of the main body of the organizer and around the writing pad could be smaller than others, when claim 7 depends from claim 3 that states “the plurality of holes in the main body of the organizer have uniform dimensions." How can the holes both be smaller and have uniform dimensions? Either the plurality of holes are uniform or not. The Wands factors of MPEP 2164.01(a) have been considered. Based upon the state of the prior art presented in the attached PTO-892, the level of ordinary .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "square-shaped main body" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 2 recites the limitation "manufactured in a plurality of dimensions" in line 3.  It is unclear the metes and bounds of “manufactured in a plurality of dimensions,” and the specification is silent to define the term. It could be construed as the main body has multiple different defined .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Questiaux (US 7150362).
Regarding Claim 1, Questiaux teaches a flexible bolt and fastener organizer (Fig. 1 [c.2 l.41-42] “a holder 10 for storing a plurality of fasteners” and [c.2 l.56-59] “The support member 12 may be formed from a flexible type of material, such as plastic cardboard marketed under the tradename Coraplast or Plasticor, or any other suitable type of material.”) comprising: a substantially square-shaped main body (Fig. 1 “12” [c.2 l.42-44] “a support member 12, such as a board or piece of material having a square shape”); said substantially square-shaped main body (Fig. 1 “12”) comprised of a plurality of holes (Fig. 1 “34”) to hold a plurality of bolts, nuts and fasteners ([c.2 l.36-40] “holding fasteners that can be used to easily and quickly separate different types and sizes of fasteners and store the fasteners in a convenient transportable holder for providing positional maintenance of the individual elements.”); said plurality of holes (Fig. 1 “34”) extend from a front side (Fig. 2 “14”) of said main body (Fig. 1 “12”) to a back side (Fig. 2 “16”) of said main body (Fig. 1 “12”) of said flexible bolt and fastener organizer (Fig. 2 [c. 5 l.15-16] “each of the plurality of holes having a central aperture disposed through the support member”); said main body (Fig. 1 “12”) having a large hole (Fig. 1 “26”) on a top end (Fig. 1 annotated) of said main body (Fig. 1 “12”) of said flexible bolt and fastener organizer (Fig. 1 “10”); said large hole (Fig. 1 “26”) at said top end (Fig. 1 annotated) of said flexible bolt and fastener organizer (Fig. 1 “10”) used for hanging said organizer (Fig. 1 “10”) on a nail secured to a pole ([c.3 l.6-7] “hole 26 may also be used to hang the support member 12 on a hook”), said main body (Fig. 1 “12”) having a labeling pad (annotated Fig. 1 below [c.2 l.62-66] “a person to draw with an erasable writing instrument, such as a dry erase marker or other type of washable marker, on the support member 12, and later have the markings removed for re-use of the same holder for another task.”) next to said large hole (Fig. 1 “26”) at a said top end (Fig. 1 annotated) of said main body (Fig. 1 “12”) of said flexible bolt and fastener organizer (Fig. 1 “10”); and said labeling pad (Fig. 1 annotated) used for labeling said plurality of bolts, nuts and fasteners held on said main body of said flexible bolt and fastener organizer and for writing instructions (annotated Fig. 1 below [c.2 l.62-66] “a person to draw with an erasable writing instrument, such as a dry erase marker or other type of washable marker, on the support member 12, and later have the markings removed for re-use of the same holder for another task.”).

    PNG
    media_image1.png
    945
    620
    media_image1.png
    Greyscale

Regarding Claim 2, Questiaux teaches wherein the main body of the organizer is manufactured in a plurality of dimensions based on the manner of use of the organizer whether hung on a nail secured to a pole to hold small bolts, nuts and fasteners. (the combination teaches “12” to be a board or piece of material (a 3-D object) that can be square [c.2 l.42-44] giving it a length and width of the same dimension and that sides 14 and 16 are connected by webbing 18 (Fig. 2) giving “support member 12” a thickness, making the “support member 12” dimensioned  for enabling a person to easily move the holder from one work station to the next [c.2 l.66- c.3 l.7 and c. 4 l.26-32].  

Regarding Claim 3, Questiaux teaches, the plurality of holes (Fig. 1 “34”) in the main body (Fig. 1 “12”) of the organizer (Fig. 1 “10”) have uniform dimensions (Fig. 4-6 “34”) to hold bolts, nuts and other fasteners in an orderly manner and specific orientation to facilitate easy access to the bolts, nuts and fasteners while repairing and restoring motor vehicles, motorbikes, trailers, yard equipment and other machines ([c.2 l.36-40] “holding fasteners that can be used to easily and quickly separate different types and sizes of fasteners and store the fasteners in a convenient transportable holder for providing positional maintenance of the individual elements.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Questiaux (US '362) as applied to claim 1 above, and further in view of Persson (US 20170179702).
Regarding Claim 4, Questiaux teaches the flexible bolt and fastener organizer (Fig. 1 “10”) is constructed to allows the plurality of holes (Fig. 1 “34”) in the main body (Fig. 1 “12”) of the organizer (Fig. 1 “10”) to stretch in diameter to hold bolts and other fasteners ([c. 3. 43-44 & l. 9-11 ] “The flexibility of the hole 30 enables different sized fasteners to be positioned in a single hole 30.” “The holes 30 are sized for accepting various types and sizes of elongated fasteners, such as bolts 32, screws, or the like.” 
Questiaux does not teach the flexible bolt and fastener organizer is constructed from silicone with a Shore A 35 Hardness.
Persson teaches a device with through-holes for holding articles. Persson further teaches the flexible bolt and fastener organizer is constructed from silicone with a Shore A 35 Hardness (Fig. 1 “100”[0005] “the body is formed from a polymer material, such as a silicone compound or rubber compound, wherein material of the body has a hardness of 30-70 Shore A, preferably 35-50 Shore A;” ([0039] “The resilience of the material as well as the resilience introduced by the design of the device enables it to receive cables of various diameter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Questiaux to be constructed from silicone with a Shore A 35 Hardness, as taught by Persson, in order to provide the holder 10 with greater water resistance, increased durability for repeated use, and increased thermal stability. 
The combination discloses the claimed invention except for the plurality of holes (Fig. 1 “34”) in the main body (Fig. 1 “12”) of the organizer (Fig. 1 “10”) being capable of stretching up to roughly 16 mm in diameter to enable holding bigger bolts, nuts and fasteners.  It would have been obvious to one having ordinary skill in the art before the effective filing date to made the plurality of holes (Fig. 1 “34”) be capable of stretching to roughly 16 mm in order to hold a 16mm fastener and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.
Applicant argues on pg. 4 “the prior art references mentioned in the Background of the Invention section of Applicant's patent application is a proper listing of those references in the specification of Applicant's patent application,” and examiner responds the listing of references in the 
Applicant argues on pg. 4 “The word "hold" requires a "coma" before the narration of the rest of the claim and is entered grammatically correct. The Examiner's suggestion that a "period" be placed following the word "hold" as ("hold".) would result in the first and second half of claims 3 and 6 with incomplete sentences,” and examiner response that a period was never suggested as seen in the previous objection ‘ “hold,” should read “hold”. ’ that the period was not in quotations and the suggestion was to remove the comma only.
Applicant argues on the bottom of pg. 5 “The term "substantially is routinely used in claim construction to broaden the scope of the claims. See, for example US Patent: 9,879, 820, US Patent: 10,850,385, US Patent: 10,835,867 among other published patents for the use of the term "substantially" without objection to the use of that word in the claims,” and examiner responds that according to MPEP 2173.05(b)(III)(D) “The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). The court held that the limitation "to substantially increase the efficiency of the compound as a copper extractant" was definite in view of the general guidelines contained in the specification. In re Mattison, 509 F.2d 563, 184 USPQ 484 (CCPA 1975). The court held that the limitation "which produces substantially equal E and H plane illumination patterns" was definite because one of ordinary skill in the art would know what was meant by "substantially equal." Andrew Corp. v. Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010 (Fed. Cir. 1988).” In this case, the structure “substantially square-shaped body” is indefinite for no general guidelines are contained in the specification and one of ordinary skill in the art would not know the metes and bounds for the structure.
Applicant argues on the top of pg. 6 “The Examiner objects to the use of the term "square-shaped main body" in claim 1. The term is used to describe the metes and bounds of the main body of the organizer and thus its shape. Without such a description, the main body of the organizer will be construed as having any shape left to the imagination of the reader,” and examiner responds in this case, the structure “substantially square-shaped body” is indefinite for no general guidelines are contained in the specification and one of ordinary skill in the art would not know the metes and bounds for the structure.  No objection to the usage of “square-shaped main body” has ever been presented. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues on pg. 6 “Questiaux ('362) describes a holder for fasteners that is fabricated from a cardboard-like plastic material such as Coraplast or Plasticore which are "plastic cardboard like products manufactured from impact grade PVC, polypropylene or polyethylene, depending on the manufacturer." Applicant's Flexible Bolt and Fastener Organizer (organizer) is made of a Shore A 35 Hardness silicone which is a light weight, rubbery malleable material that is capable of springing back into its original form even after it is folded or twisted,” and examiner responds that this constraint is not in the new independent claim.
Applicant argue on pg. 6 “Applicant's organizer does not have any web members connecting the front side and the back side” and  “Nor does Applicant's organizer have holes having a "central aperture," and examiner responds that the claim uses the transitional phrase “comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements and that there are no negative limitations explicitly excluding these structures.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The "large hole" in the Applicant's product can be configured at the top left hand side or the right hand side, no web members connecting the front side and the back side, and no holes having a central aperture) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argue on pg. 6 “Further, the "large hole" in the Questiaux ('362) product is located in the top center. No other location for this large hole is mentioned for the Questiaux ('362) product. The "large hole" in the Applicant's product can be configured at the top left hand side or the right hand side as described in [0020] of Applicant's specification,” and examiner agrees that the large hole in Questiaux (‘362) is in the top center, which reads on claimed limitation “main body having a large hole at a top end of said main body of said flexible bolt and fastener organizer”.
Applicant argue on pg. 6 “Regarding the area allocated for writing, Applicant's holder has a specifically assigned "pad" at the top end of the holder [0020] next to the large hole,” and examiner responds that the primary Questiaux teaches [c.2 l.62-66] “a person to draw with an erasable writing instrument, such as a dry erase marker or other type of washable marker, on the support member 12, and later have the markings removed for re-use of the same holder for another task which includes the annotated top end of 12 of 10.
Applicant argues on pg. 7 “The Questiaux ('362) product does not provide nor describe a dedicated space for writing on its product, although the Examiner using arrow marks on Fig. 1 of Questiaux ('362) designates the top end of the product as a "labeling pad." There is no mention in Questiaux [c.2 l.62-66] “a person to draw with an erasable writing instrument, such as a dry erase marker or other type of washable marker, on the support member 12, and later have the markings removed for re-use of the same holder for another task which includes the annotated top end of 12 of 10. And further, the examiner notes that though the prior art does not restrict the writing solely to a set position, the device of Questiaux is capable of having writing in the annotated top section of support member 12 resulting in a labeling pad which is located next to the large hole (Fig. 1 “26”) at the top end of said main body (Fig. 1 “12” [c.2 l.42-44] “a support member 12).  
In response to applicant’s argument as to the shape of Applicant’s Organizer as “substantially square-shaped”, that the Examiner admitted that Questiaux ('362) "does not teach said substantially square-shaped main body made of silicone." See, Page 7, line 1 of the Examiner's comments,” the examiner responds that they did not admit on the record that Questiaux (‘362) does not teach said substantially square-shaped main body.  See the rejection of claim 1 of the Non-Final Rejection dated 13 August 2021 which (Fig. 1 “12” [c.2 l.42-44] “a support member 12, such as a board or piece of material having a square shape”), which explicitly states that the support member has a square shape. The above recitation argued by the Applicant provides that the main body of Questiaux’s device was not made of silicone.  It does not admit on the record that the main body of Questiaux’s device is not substantially square-shaped.
In response to applicant's argument that Persson ('702), the product is an "Insect proof cable transit" which is not a relevant prior art to Applicant's organizer 1  is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Persson teaches a device with through 
Applicant argues on pg. 7 “a polymer material like silicone compound, or rubber compound with a, "hardness of30-70 Shore A" [0020] lines 1-5. This is not akin to the specific shore hardness of Shore A 35 Hardness silicone used to form Applicant's organizer. The softness and flexibility of the silicone material is dependent on the numeral for the Shore A hardness as noted in the chart below,” and examiner responds that the secondary reference of Persson (‘702) discloses 35A Hardness of silicone explicitly in the range (Fig. 1 “100”[0005] “the body is formed from a polymer material, such as a silicone compound or rubber compound, wherein material of the body has a hardness of 30-70 Shore A, preferably 35-50 Shore A;” ([0039] “The resilience of the material as well as the resilience introduced by the design of the device enables it to receive cables of various diameter”).
Applicant argues on pg. 8 “the Persson ('702) product requires a higher Shore Hardness material than that used to construct the Applicant's organizer,” and examiner disagrees that Persson requires the higher range for it teaches a range in the prior art which includes 35A, (Fig. 1 “100”[0005] “the body is formed from a polymer material, such as a silicone compound or rubber compound, wherein material of the body has a hardness of 30-70 Shore A, preferably 35-50 Shore A;” ([0039] “The resilience of the material as well as the resilience introduced by the design of the device enables it to receive cables of various diameter”). 
Applicant argues on pg. 8 “The Qeustiaux ('362) product is not constructed from silicone with a 30-70 and/or 35-50 Shore A Hardness. Rather, the Qeustiaux ('362) product is constructed from a "plastic cardboard material.” Further, the holder described in Questiaux ('362) will not be capable of supporting itself upright as claimed if a Shore A 35 Hardness silicone where to be used to construct it. Also, the higher Shore A Hardness used to construct the Persson ('702) cable transit is meant to avoid such stretching of the holes to prevent insects such as wasps, spider etc., from entering the cable transit device. See, [0003-0005] of Personn ('702),” and examiner 
Applicant argues on pg. 8 “ the term "combination" assuming for that term to be understood as the "combination" of the products in Questiaux ('362) and Persson ('702).,” and examiner responds that the combination was made in claim 1 and the structure for the dependent claims was present in the combination of the prior art.
In response to applicant’s argument that the references teaches away from primary being formed of a Shore A 35 hardness silicone material, the Examiner replies that nothing in the disclosure of either reference criticizes, discredits, or otherwise discourages the solution as is required for a teaching away.
In response to applicant's request on page 11 that the Examiner cite a reference supporting the teaching as a whole of the present invention, the Examiner does not find any of applicant's previous arguments to be persuasive.  In particular there is no teaching away from using a Shore A 35 hardness silicone to construct the Questiaux holder as nothing in the disclosure of either reference criticizes, discredits, or otherwise discourages the solution as is required for a teaching away, and the Examiner finds the prior art combination to establish a prima facie case of obviousness under 35 .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736                                                                                                                                                                                                        

/ALLAN D STEVENS/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 714 (II)(C)(B): Markings to Show the Changes: All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter) with 2 exceptions: (1) for deletion of five or fewer consecutive characters, double brackets may be used (e.g., [[eroor]]); (2) if strike-through cannot be easily perceived (e.g., deletion of number "4" or certain punctuation marks), double brackets must be used (e.g., [[4]]). As an alternative to using double brackets, however, extra portions of text may be included before and after text being deleted, all in strike-through, followed by including and underlining the extra text with the desired change (e.g., number 4 as number 14 as ). An accompanying clean version is not required and should not be presented. Only claims of the status "currently amended" or "withdrawn" will include markings.
        Any claims added by amendment must be indicated as "new" and the text of the claim must not be underlined.